In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00007-CR



    CHRISTOPHER HAYDEN ANDERSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 19055




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                               ORDER

        The appellant’s brief in this matter was originally due May 16, 2022. This Court has

extended that briefing deadline twice, on appellant’s motions, resulting in the most recent due

date of July 15, 2022. We informed counsel when we granted the last extension request that

further extension requests would not be granted absent extraordinary circumstances. Counsel

has nonetheless filed a third motion seeking an additional ten-day extension of the briefing

deadline.

        We have reviewed the case files and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

ten-day extension of the filing deadline. Consequently, counsel’s third motion to extend the time

to file the appellate brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter on or before July 25,

2022. This gives counsel the full ten days she sought in her motion to complete the brief, which

we are certain will be adequate. The failure to file a brief on or before July 25 will result in

abatement of this appeal to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

        IT IS SO ORDERED.

                                                        BY THE COURT

Date: July 19, 2022




                                                    2